
 
 
AMBASSADORS GROUP, INC.
2009 EQUITY PARTICIPATION PLAN
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
 
THIS AGREEMENT made as of ___________, 200_, by and between Ambassadors Group,
Inc., a Delaware corporation (the “Company”), and _________________ (the
“Awardee”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Ambassadors Group, Inc. 2009 Equity
Participation Plan (the “Plan”) for the benefit of its employees, nonemployee
directors and consultants and the employees, nonemployee directors and
consultants of its affiliates, and
 
WHEREAS, the Committee has authorized the award to the Awardee of shares of
Restricted Stock (“Restricted Shares”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided,
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
 
1. Definitions.
 
Terms used in this Agreement which are defined in the Plan shall have the same
meanings as set forth in the Plan.
 
2. Award of Restricted Shares.
 
The Committee hereby awards to the Awardee [insert # of shares] Restricted
Shares. All such Restricted Shares shall be subject to the restrictions and
forfeiture provisions contained in Sections 4, 5 and 6, such restrictions and
forfeiture provisions to become effective immediately upon execution of this
Agreement by the parties hereto.
 
3. Stock Issuance.
 
The Awardee hereby acknowledges that the Restricted Shares are issued in book
entry form on the books and records as kept by the Company’s transfer agent,
shall be registered in the name of the Awardee and a stock certificate
evidencing the Restricted Shares shall not be delivered to the Awardee until the
Awardee satisfies the vesting requirements contained in Section 4.  In the event
that a stock certificate is delivered to the Awardee before the vesting
requirements are satisfied, the Awardee hereby acknowledges that such stock
certificate shall bear the following legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of an
Agreement entered into between the registered owner and Ambassadors Group, Inc.
________________, effective as of ______________, 200__.  Copies of such
Agreement are on file in the offices of the Secretary, Ambassadors Group, Inc.,
Dwight D. Eisenhower Building, 1956 Ambassador Way, Spokane, Washington
99224-4004.”
 
 
 

--------------------------------------------------------------------------------

 
4. Vesting.
 
Subject to Section 9, the Restricted Shares shall vest, no longer be subject to
Restrictions and become transferable pursuant to the terms of the Plan upon the
first anniversary of the date of the Award, or the occurrence of the Company
annual shareholder meeting next following the date of the Award, whichever shall
occur first.
 
5. Termination of Director Status.
 
Sections 6.2 and 6.4 of the Plan shall control.
 
6. Restriction on Transferability.
 
Except as otherwise provided in the Plan and subject to Section 9, the
Restricted Shares shall not be transferable unless and until (and solely to the
extent) the Awardee satisfies the vesting requirements contained in Section 4.
 
7. Voting and Dividend Rights.
 
The Awardee shall have the voting and dividend rights of a stockholder of Common
Stock with respect to the Restricted Shares.
 
8. Regulation by the Committee.
 
This Agreement and the Restricted Shares shall be subject to the administrative
procedures and rules as the Committee shall adopt. All decisions of the
Committee upon any question arising under the Plan or under this Agreement,
shall be conclusive and binding upon the Awardee.
 
9. Change of Control.
 
Notwithstanding the vesting requirements contained in Section 4 and the transfer
restrictions contained in Section 6, upon a Change of Control, all of the
Restricted Shares shall automatically become fully vested, no longer subject to
Restrictions and freely transferable, in each case as of the date of such Change
of Control.
 
10. Amendment.
 
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee's rights or entitlements with respect to the Restricted Shares shall be
effective without the prior written consent of the Awardee.
 
 
-2-

--------------------------------------------------------------------------------

 
11. Plan Terms.
 
The terms of the Plan are hereby incorporated herein by reference.
 
12. Effective Date of Award.
 
The award of each Restricted Share under this Agreement shall be effective as of
the date first written above.
 
13. Awardee Acknowledgment.
 
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.
 


ATTEST:
 
AMBASSADORS GROUP, INC.
     
________________________________
 
By:                                                                
 
Its:                                                                
 
 ______________________________________  , Awardee

 





 
 
   



 
 

--------------------------------------------------------------------------------

 
